860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marion C. CARSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5170.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1988.

Before KEITH, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This federal prisoner, through counsel, appeals the district court's judgment denying his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Carson entered a guilty plea to charges of conspiracy to possess with intent to distribute and distribution of cocaine, and was sentenced to fifteen years imprisonment and a $10,000.00 fine.  He moved to vacate his sentence on the grounds that it was based on erroneous information in the presentence investigation report, and that he had received ineffective assistance of counsel.  The district court found the claims to be meritless and denied the motion.  The judge also directed that a copy of the sentencing hearing transcript be forwarded to the U.S. Parole Commission.


3
Upon review, we find no error in the sentencing procedures which would justify vacating petitioner's sentence.  He received the sentence he bargained for, and he has made no showing that the judge relied on erroneous information.   See United States v. Fry, 831 F.2d 664, 668 (6th Cir.1987);  United States v. Barbara, 683 F.2d 164, 167 (6th Cir.1982).  Furthermore, the record shows no deficiency in counsel's performance and no prejudice to petitioner.   See Hill v. Lockhart, 474 U.S. 52, 59 (1985);  Strickland v. Washington, 466 U.S. 668, 691 (1984).


4
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.